Citation Nr: 0212149	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a hydrocephalus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  During the pendency of this claim, 
the veteran relocated, and the appeal has continued from the 
RO in Boise, Idaho.  The Board remanded the case in January 
2001.  The requested development has since been completed to 
the extent possible, and the case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
her claim and the evidence necessary to substantiate her 
claim.

2.  A hydrocephalus was not manifested during service or 
within a year after service, and did not develop as a result 
of any incident during service to include in-service dental 
treatment.  


CONCLUSION OF LAW

A hydrocephalus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran's central contention is that she has some sort of 
disorder, characterized as hydrocephalus, as a result of in-
service dental treatment and strep infections.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The record includes VA and private medical 
treatment records.  The Board also notes that the RO has 
obtained the service medical records.  Although the veteran 
contends that there are service dental records which have not 
yet been obtained, the RO made multiple attempts to obtain 
additional records with no results.  In light of these 
multiple attempts, the Board concludes that such records do 
not exist, and further attempts to obtain them would be 
futile.   

The VA has obtained medical opinions to assess the nature and 
etiology of her disability.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for a hydrocephalus because she developed dental 
disorders and strep infections during service and these 
disorders caused the hydrocephalus. 

The veteran's service medical records, however, do not 
contain any entries pertaining to such a hydrocephalus.  
There is also no evidence that a hydrocephalus was manifest 
within a year after separation from service.  The earliest 
evidence pertaining to a hydrocephalus is from many years 
after separation from service.  The report of a CT scan of 
the veteran's head performed in March 1998 at the Dukes 
Memorial Hospital shows that the veteran's ventricular system 
in her head was prominent or enlarged for her age, rasing the 
possibility of a hydrocephalus.  It was noted that she had a 
history of being unable to sleep and of hearing and seeing 
things for 10 days.  It was also noted that she had teeth 
removed the previous month and had an infection.  She also 
had a history of a sinus infection.  The CT scan was 
performed for the purpose of evaluating whether she had a 
brain abscess.   The examiner did not, however, give any 
medical opinion relating the possible hydrocephalus to the 
veteran's period of service or to the history of dental 
infections.  Other more recent VA and private post-service 
treatment records contain similar information, but again 
contain no opinion linking the hydrocephalus to service.  

The Board remanded the case in January 2001 for the purpose 
of obtaining opinions regarding the etiology of the veteran's 
hydrocephalus.  The report of a dental opinion prepared by a 
VA dentist in October 2001 contains the following 
information:

There were no dental records available for review, 
but I did read all of the medical records that were 
provided with the C-file as requested.  In my 
opinion [the veteran] did not have residuals 
including encephalitis or hydrocephalus as a result 
of inservice dental treatment.  I consulted two 
other dentists including an oral surgeon with a 
DDS/MD degree and they had never heard or read any 
case histories where tooth abscesses or extractions 
had caused or contributed to encephalitis or 
hydrocephalus.

During the appointment with [the veteran] I 
completed an oral examination with the following 
findings: Poor oral hygiene, acute gingivitis, 
moderate to advanced periodontal disease, heavy 
calculus deposits, absence of all maxillary teeth 
and teeth #19, 32 in the mandibular arch.  The 
maxillary teeth have been replaced with a full 
maxillary denture that is in fair to good 
condition.  [The veteran] told me that while she 
was in the service she had some gum tissue taken 
from the roof of her mouth and put on the bottom 
below her front teeth.  What she is describing is 
most likely a free gingival graft with donor site 
on palate and the recipient site on the buccal 
mucosa in the #24-26 area.  The graft site and 
attached gingivae appear satisfactory with no 
residuals.  

There is also a medical opinion dated in October 2001 from a 
VA physician.  The report shows that the physician reviewed 
the veteran's claims file for two hours.  He noted that the 
veteran had a history of a head injury at age four when a 
piece of lumber fell and hit her on the head rendering her 
unconscious.  She also reported that she was dropped on her 
head on a concrete driveway as a teenager.  The VA physician 
noted that medical records dated in March 1998 and later 
indicated the presence of a hydrocephalus.  The VA physician 
stated that a physical examination of the veteran was not 
conducted as it would not add anything to the evaluation.  He 
noted that a verbal conversation with another doctor 
indicated that she did not believe that the hydrocephalus was 
secondary to the veteran's dental procedures.  He noted that 
the dental service was of the same opinion.  He concluded 
that the hydrocephalus was more likely than not secondary to 
head trauma prior to entry in the service.  The diagnosis was 
hydrocephalus secondary to head injury as a child.  

Based on the foregoing evidence, the Board finds that a 
hydrocephalus was not manifested in service or within a year 
after service, and did not result from any incident in 
service, to include dental treatment.  Both of the opinions 
which were obtained weigh against the claim.  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that a 
hydrocephalus was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service.


ORDER

Service connection for a hydrocephalus is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

